UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-4893


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

JAMES ROBERT BONNETTE,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. James C. Dever III, District Judge. (7:19-cr-00004-D-1)


Submitted: June 24, 2021                                          Decided: August 18, 2021


Before GREGORY, Chief Judge, NIEMEYER, and HARRIS, Circuit Judges.


Dismissed in part, affirmed in part, vacated in part, and remanded by unpublished per
curiam opinion.


G. Alan DuBois, Federal Public Defender, Eric Joseph Brignac, Chief Appellate Attorney,
OFFICE OF THE FEDERAL PUBLIC DEFENDER, Raleigh, North Carolina, for
Appellant. Jennifer P. May-Parker, Assistant United States Attorney, Joshua L. Rogers,
Assistant United States Attorney, Banumathi Rangarajan, OFFICE OF THE UNITED
STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       James Robert Bonnette pled guilty, pursuant to a written plea agreement, to one

count of receipt of child pornography, in violation of 18 U.S.C. § 2252A(a)(2), and was

sentenced to 188 months’ imprisonment, to be followed by a lifetime term of supervised

release. In announcing the conditions of supervised release at sentencing, the district court

stated that Bonnette would be expected to “comply with the mandatory and standard

conditions as well as” certain “additional conditions” of supervised release. The written

criminal judgment contained “mandatory” and “standard” conditions, as well as

“additional standard conditions of supervision.”       The additional standard conditions

included the terms of release announced by the district court at sentencing and two

additional terms requiring that Bonnette “shall not incur new credit charges or open

additional lines of credit without approval of the probation office” and that he “shall

provide the probation office with access to any requested financial information.” *

       Bonnette’s counsel has filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), stating that there are no meritorious grounds for appeal but arguing that Bonnette’s

sentence is substantively unreasonable.       Although informed of his right to file a

supplemental pro se brief, Bonnette has not done so. The Government moves to dismiss



       *
        The Eastern District of North Carolina has adopted a standing order specifying
standard conditions of supervised release that includes these two conditions. See In re
Mandatory and Standard Conditions of Probation and Supervised Release, 20-SO-8
(E.D.N.C.            June            25,          2020),          available          at
http://www.nced.uscourts.gov/data/StandingOrders/20-SO-8.pdf. However, this standing
order had not yet been adopted at the time of Bonnette’s November 25, 2019, sentencing.

                                             2
the appeal as barred by the appellate waiver included in Bonnette’s plea agreement. We

grant the Government’s motion to dismiss, in part, affirm Bonnette’s conviction, vacate his

sentence, and remand for resentencing.

       We review the validity of an appellate waiver de novo and “will enforce the waiver

if it is valid and the issue appealed is within the scope of the waiver.” United States v.

Adams, 814 F.3d 178, 182 (4th Cir. 2016). A waiver is valid if it is “knowing and

voluntary.” Id. To determine whether a waiver is knowing and voluntary, “we consider

the totality of the circumstances, including the experience and conduct of the defendant,

his educational background, and his knowledge of the plea agreement and its terms.”

United States v. McCoy, 895 F.3d 358, 362 (4th Cir. 2018) (internal quotation marks

omitted). “Generally . . . , if a district court questions a defendant regarding the waiver of

appellate rights during the [Fed. R. Crim. P.] 11 colloquy and the record indicates that the

defendant understood the full significance of the waiver, the waiver is valid.” Id. (internal

quotation marks omitted). Our review of the record confirms that Bonnette knowingly and

voluntarily waived his right to appeal, with limited exceptions not applicable here. We

therefore conclude that the waiver is valid, and we grant the Government’s motion to

dismiss in part and dismiss the appeal as to all issues within the waiver’s scope.

       In imposing Bonnette’s supervised release conditions, the district court failed to

announce two discretionary conditions of supervised release that it ultimately included in

the written judgment. A district court must announce all nonmandatory conditions of

supervised release at the sentencing hearing. United States v. Rogers, 961 F.3d 291, 296-

99 (4th Cir. 2020). This “requirement . . . gives defendants a chance to object to conditions

                                              3
that are not tailored to their individual circumstances and ensures that they will be imposed

only after consideration of the factors set out in [18 U.S.C.] § 3583(d).” Id. at 300. In

United States v. Singletary, we explained that a challenge to discretionary supervised

release terms that were not orally pronounced at sentencing falls outside the scope of a plea

waiver because “the heart of a Rogers claim is that discretionary conditions appearing for

the first time in a written judgment . . . have not been ‘imposed’ on the defendant.” 984

F.3d 341, 345 (4th Cir. 2021). In situations such as Bonnette’s, where the district court

fails to announce or otherwise incorporate the discretionary conditions of supervised

release, the appropriate remedy is to vacate the sentence and remand for a full resentencing

hearing. See id. at 346 & n.4.

       In accordance with Anders, we have reviewed the entire record in this case and have

found no other meritorious grounds for appeal. We therefore dismiss the appeal as to all

issues within the waiver’s scope and affirm Bonnette’s conviction, but we vacate his

sentence and remand for resentencing. Because we vacate the sentence, we do not address

at this juncture any potential issues related to Bonnette’s sentence. See Singletary, 984

F.3d at 346-47 (declining to consider additional challenges to original sentence). This court

requires that counsel inform Bonnette, in writing, of the right to petition the Supreme Court

of the United States for further review. If Bonnette requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then counsel may move in this

court for leave to withdraw from representation. Counsel’s motion must state that a copy

thereof was served on Bonnette.



                                             4
      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                DISMISSED IN PART,
                                                                AFFIRMED IN PART,
                                                                 VACATED IN PART,
                                                                   AND REMANDED




                                          5